We have examined appellant's application and find nothing which would cause us to modify the views already expressed or which would affect the result already reached. We take occasion, however, to refer to the case of Kunde v. State, 22 Texas *Page 374 
Ct. App., 65, to which we were cited in the motion for rehearing, and which was examined but mention of it was inadvertently omitted. There are some expressions in the opinion in that case somewhat at variance with our present holding, but they were not necessary to a decision under the facts than before the court, and at page 99 it is stated that circumstantial evidence alone was relied upon by the State to sustain the conviction in Kunde's case, hence the real point decided is directly in line with our present position.
Request to file second application for rehearing is denied.
Denied.